MEMORANDUM DECISION
On July 26, 1995, relator, James Schlote, sustained an industrial injury, which was subsequently allowed for "upper back strain." On January 23, 1997, relator filed an application for permanent partial disability ("PPD") compensation with respondent Industrial Commission of Ohio ("commission"). Relator's PPD application was denied on December 31, 1997, whereupon relator timely filed an application for reconsideration. Relator's application for reconsideration was heard by a staff hearing officer on May 29, 1998. It was later denied, and on July 23, 1998, relator filed this original action asking that we issue a writ of mandamus directing the commission to consider the report of Dr. Jeffrey Fierra, M.D., submitted in connection with relator's application for reconsideration.
On July 30, 1998, relator's complaint was referred to a magistrate of this court, pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth District Court of Appeals, who later rendered a decision and recommendation, which included comprehensive findings of fact and conclusions of law. Specifically, the magistrate analyzed the record and briefs of the parties and concluded that this court should grant relator's request for a writ of mandamus, as the commission did indeed fail to consider the report of relator's physician when ruling upon relator's application for reconsideration. As such, the magistrate recommended that we direct the commission to vacate its May 29, 1998 order and to issue an amended order after it has considered all of the evidence presented. No objections to the magistrate's decision have been filed.
Upon review, this court concludes that the magistrate discerned the pertinent legal issues and properly applied the applicable law to those issues. Having completed an independent review, we have found no error in either the magistrate's decision or analysis. Accordingly, we hereby adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein, and grant the requested writ of mandamus.
Writ granted.
KENNEDY and BRYANT, JJ., concur.